 1   KATHERINE HART 76715
     Attorney at Law
 2   Post Office Box 5948
 3   Fresno, CA 93755
     Telephone: (559) 930-3776
 4   Email: kbackpacker2000@yahoo.com
     Attorney for MARQUIZ DEMITRIC TUCKER
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA,                        Case No.: 15-00209 LJO
11
      Plaintiff,                                       ORDER IN SUPPORT OF
12                                                     REQUEST FOR ISSUANCE OF
              v.                                       TRUE NAME FINDING
13
      MARQUIZ DEMITRIC TUCKER,
14    aka MARQUIZ DEMITRIUS TUCKER
15    Defendant.
16

17

18
             GOOD CAUSE APPEARING, and upon application of Defendant for a True Name
19
     Finding, the court orders that Defendant’s true name is the following:
20
21           MARQUIZ DEMITRIUS TUCKER

22
     IT IS SO ORDERED.
23

24
        Dated:     October 30, 2019                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
